TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-18-00715-CV



                                   Stacey R. Hammer, Appellant

                                                    v.

                                     Richard Hammer, Appellee



     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D-1-FM-17-005035, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                              MEMORANDUM OPINION


PER CURIAM

                Appellant Stacey R. Hammer has filed an unopposed motion to abate this appeal

pending the trial court’s rulings on motions that are pending in the underlying proceeding. Appellant

represents that her appeal is from an ex parte order appointing a receiver; that the pending motions

are scheduled to be heard by the trial court on February 6, 2019; and that the trial court’s rulings on

the pending motions may moot or significantly change the issues on appeal. Accordingly, we grant

the unopposed motion and abate this appeal. All appellate deadlines will be tolled during the period

of abatement.

                Absent further order of this Court, this appeal will be automatically reinstated forty-

five days from the date of this order. The parties are directed to file either a status report or a motion

to dismiss by that date.
Before Justices Goodwin, Baker, and Triana

Abated

Filed: January 24, 2019




                                             2